—Appeal from a judgment of the Supreme Court (Conway, J.), entered August 6, 1993 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole.
Petitioner, serving concurrent prison sentences of 5Vá to 16 years for his convictions of rape in the first degree and attempted murder in the second degree, was denied parole. Review of the parole hearing transcript satisfies us that respondent considered the relevant guidelines and that its decision was made pursuant to statutory requirements. We have considered petitioner’s other contentions and find them to be without merit.
Cardona, P. J., Mikoll, Crew III, Weiss and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.